Title: Thomas Jefferson to Jacob Alrichs, 10 August 1812
From: Jefferson, Thomas
To: Alrichs, Jacob


          Sir Monticello Aug. 10. 12. 
          When you were so kind as to exhibit to me at Washington your Spinning machine with 6. spindles (for I believe it was yourself who attended there) I understood you meant to employ your mind in the construction of a carding machine on the same scale, to go by hand, and if it succeeded, that I should be furnished with one one on request. I understand you have fully succeeded in it, and I now ask the favor of you to furnish me one to be worked by hand, and just large enough to employ a s my spinning machine of 20. spindles. I would ask as a great favor to be furnished without delay, because in the mean time my spinning drags on very heavily, having to do all the carding by hand. the machine when ready & packed should (for safety) be sent down the bay of Chesapeake, to either Norfolk or Richmond, addressed to the care of mr Gibson, mercht of Richmond to be forwarded to me. mr Gibson will pay the freight, and the moment you notify me that it is ready, and mention it’s price, it shall be remitted to you either to Wilmington or Philadelphia. have the goodness to drop me a single line on the reciept of this, that I may be on a certainty as to it’s getting to hand, and when I may hope for it’s effect. Accept my best wishes & respects.
          
            Th:
            Jefferson
        